﻿As I speak in the General Assembly, the people of the People's Republic of the Congo is in the course of giving effect to the directives of the third regular congress of the Congolese Labour Party, which was held at Brazzaville from 27 to 31 July 1984. The meetings of that Congress constitute a historic turning point for the Congolese revolution. The results of the Congress have enabled our people to acquire new institutions and to embark on dynamic action in all areas of national life, in particular the area of international policy.
2.	While welcoming the outstanding successes achieved during the Congress, the Congolese people is more than ever concerned by an international situation of insecurity, injustice and underdevelopment, whose consequences for the future of mankind demand the attention of the entire international community.
3.	On behalf of our Government and of the President, Denis SassouNguesso, the delegation of the Congo is pleased to make, through me, its modest contribution to consideration of the problems that face the United Nations and the international community as a whole.
4.	In entrusting Mr. Lusaka with the task of presiding over the work of its thirty-ninth session, the General Assembly has recognized that he is not only one of the most experienced African ambassadors, but also the outstanding President of the United Nations Council for Namibia, a man whose dynamism and devotion have always been commensurate with the cause championed by that important United Nations body. I congratulate him wholeheartedly; the delegation of the Congo, which I have the honour to lead, is very gratified at this choice and assures him of its full cooperation. The People's Republic of the Congo and Zambia have very friendly relations, recently reaffirmed by an exchange of visits between our two heads of State and by the election of President Kenneth David Kaunda as honorary President of the third regular congress of the Congolese Labour Party.
3. I pay a well-deserved tribute, also, to Mr. Lusaka's illustrious predecessor, Mr. Jorge Illueca, President of the Republic of Panama, a distinguished Latin American statesman and an ardent champion of the inalienable rights of exploited nations. We are particularly grateful to him for the calm and efficient way in which he conducted the meetings of the thirty eighth session.
6.	In considering the report of the Secretary General on the work of the Organization, we are pleased to note that he quite appropriately reminds the international community of the urgency of the tasks and the weight of the responsibilities that devolve upon us pursuant to our adherence to the Charter of the United Nations. We are most grateful to the Secretary General for all the efforts and all the means described in that report. Their aim is constantly to renew the spirit of our shared ideals through the application of appropriate solutions to the ills plaguing the world.
7.	When we commemorate, next year, the fortieth anniversary of the United Nations, the time will be ripe for mankind to take stock and to envisage, in a new, global and, we trust, optimistic context, the outlines of the world of tomorrow, whose features still seem so vague to us today.
8.	In the meantime, we are obliged to note that the eloquent and benevolent statements of intention made here do not always reflect the political practice of certain Member States. In fact, it has in no way been proved that those who speak the most about peace and freedom are the best craftsmen of those noble ideals in their own countries and throughout the world. Quite often, on the contrary, the warmongers, who are responsible for the most blatant social injustices and the most serious manifestations of the exploitation of man by man, could very easily be mistaken for the staunchest champions of human rights.
9.	Tried and tested couriers of dubious policies or mere links in a chain of selfish interests, the major instigators of policies opposed to the fundamental interests of mankind no longer hide their intentions. They are the gravediggers of peace; they are the ones who are truly starving the world through the debt of the third world and the deterioration of raw material prices—to sum up, through the relations between the industrialized and the developing countries, relations characterized by the thirst for profit at any cost: the primary motivation of the behaviour of the countries of the North, even if it be to the detriment of the countries of the South. Finally, it is these countries which persist in voluntarily supporting colonialist and neo-colonialist desires designed to enslave peoples weakened by exploitation by the imperialist Powers. 

10. That reference to reality suffices to bring us to the core of the true problems on whose solution true peace and freedom as well as solidarity among peoples depend. Unfortunately, those problems confront all continents, particularly the African continent. The United Nations must analyse the underlying causes and propose effective cures. Otherwise, our meetings will have few concrete results, given the real problems undermining our societies.
H. If one really needs an illustration of the problems whose persistence and deterioration jeopardize the present approach to questions of universal importance, one can begin by referring to the social and economic situation of the African continent. Under the joint effect of natural disasters, such as drought, and temporary factors of the moment, a considerable part of our continent is moving dangerously towards economic uncertainty; it is at the brink of stagnation. Despite the courageous actions of States involved, such as those in the Sahel, desertification continues to increase inexorably, bringing with it hunger, starvation and a rising death rate, and severely affecting plant, animal and human life.
12.	On the initiative of the Secretary General and of the Director General of the Food and Agriculture Organization of the United Nations, Mr. Edouard Saouma, the problem has received particular attention this year from the international community. But a solution to it has been blocked by insufficient mobilization of the necessary means and resources as well as by the emergence of other social and political problems, such as that of refugees, the seriousness of which was highlighted by the Second International Conference of Assistance to Refugees in Africa, held at Geneva from 9 to 11 July of this year.
13.	Such a concatenation of tragic circumstances requires, at the least, an overall review of the criteria for granting assistance and for programming action. Only in that way can we hope to alleviate, fairly soon, the most immediate effects of these scourges.
14.	In the same context, the effective implementation of the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa, adopted by the Assembly of Heads of State and Government of the Organization of African Unity [OAU] at its second extraordinary session, held at Lagos on 28 and 29 April 1980,' seems more than ever before to be the essential reference point for all those, be they Africans or not, who wish to bring an end to the spectre of underdevelopment in Africa.
15.	During the second regular session this year of the Economic and Social Council, held at Geneva from 4 to 27 July, the particularly critical economic situation of the African continent was given priority consideration. My delegation, however, cannot hide its concern about the specific results of those discussions: the Council was not able even to adopt a simple declaration on the subject by consensus.
16.	Clearly, given the lack of genuine, self-generated development, which alone can create the bases for true economic complementarity between developed and developing countries, it is always inadvisable to subscribe to actions that are not consistent and that, in fact, support an ideology of alleged economic freedom, of which, however, underdevelopment is unfortunately one of the fundamental elements.
17.	Moreover, 1984 is the tenth anniversary of the adoption by the General Assembly of the Charter of Economic Rights and Duties of States, an instrument of great scope which is rightly considered by the Movement of Non-aligned Countries as the indispensable complement to the Universal Declaration of Human Rights.
18.	The new international economic order, for which that Charter laid the bases, seems to us to be the basic pivot around which should turn all policies that are truly aimed at improving the lot of many States and communities throughout the world Seen in that light, the new international economic order is a moral imperative that can serve to organize the world's economy equitably and rationally.
19.	To be sure, aware of the stakes, we have no illusion regarding the readiness of the developed countries to accept changes for the sake of justice, in existing situations which guarantee them power, domination and exploitation of the weakest countries. The rejection by certain countries of the launching of global negotiations irrefutably demonstrates the extent of the cynicism governing the acts of many powerful States designed to distract international opinion and to set up a smokescreen against those who are determined to eliminate all types of suffering with which the peoples are faced today.
20.	For our part, we believe that it is high time to establish true relations of solidarity in each country and on the international level. This is the price for the coming of peace, freedom and prosperity. These are the concerns which must determine the activities of the United Nations and of Member States and which guide the People's Republic of the Congo and the actions carried out by the Congolese Labour Party and its head, President Denis SassouNguesso, to protect the interests of the various social strata of our country.
21.	Our political objectives and our social practice are designed to make the Congolese people the master of its destiny and to assist it in acquiring the means which it now lacks to consolidate its political independence and to hasten its economic and cultural liberation.
22.	Thanks to these commitments, the Congolese people today is able to exercise political power through the systems of the Party and the State, which have been democratically set up and inspired by the country itself in order to solve the problems on which its existence and the future of the country depend. It is in this context today that our people has achieved outstanding progress in the economic and socio cultural spheres.
23.	On the economic level, our programme aims at the mastery and rational utilization of natural resources for the benefit of the people, a reorganization of the national territory, which was disorganized by the colonial system and its follow-up, the unification of the national territory through the building of a road network which can help revitalize the rural areas and ensure the complementarity that is so badly needed between the economic activities in the urban areas and in the countryside. We wish to improve the living conditions of the people by rationally organizing a system, based on the interests of the people, to ensure mod self-sufficiency, which is an objective to be achieved by the year 2000, with, of course, the assistance of all those who, in the context of bilateral and multilateral cooperation, are ready to participate with us in building a free and prosperous nation in the Congo. 
24.	The aim of our social policy is to resolve the problem of unemployment by organizing a centralized and dynamic national economic system.
25.	In the field of education, the democratization of the teaching system has resulted today in a 100 per cent enrolment rate, and now we require vigorous action in order to improve the quality of school education, to expand literacy programmes for adults and to integrate into national socioeconomic sectors high school and other students at the end of their training programmes.
26.	Aware of the importance of these questions, we have established a climate of peace and harmony in the country favourable to ensuring the consolidation of unity and national construction. Thus, we shall be able to achieve the national solidarity and prosperity which our people need in order to enjoy the fruits of its labour and to profit from the resources of its country.
27.	These concerns are well known and their implementation has been verified by all those who follow the internal and foreign policy of the People's Republic of the Congo, and particularly by those of our friends and brothers who have followed the work of the third regular Congress of our Party.
28.	It can be noted that, rather than a fragmented approach to the problems of mankind, we prefer an approach which looks at man as a whole in his natural environment and in the world and which makes it possible to envisage and implement global policies aimed at ensuring harmonious relations among Governments and peoples, for without such relationships it would be impossible to establish peace and freedom throughout the world.
29.	In thus expressing our faith in solidarity and international cooperation built on an equitable and just basis, we, the people of the Congo, proclaim our conviction that peace and the conditions for maintaining peace deserve the better part of our energies and our resources.
30.	The foreign policy of the People's Republic of the Congo as laid down by the Congolese Labour Party, inspired and championed by the President, Denis SassouNguesso, bears ample witness to that. For my country has always had with all peace and freedom loving countries, regardless of socioeconomic distinctions, relations based on mutual respect and a policy of mutual advantage. We are also involved in establishing and continuing, on the regional level, peaceful and good neighbourly relations with other countries.
31.	It is within this context that we see the efforts of the Congolese Government to restore peace and harmony to Chad. In fact, my Government has for several months now proposed bringing together at Brazzaville all of our Chad brothers, who for too long have been divided by a fratricidal struggle.
32.	We sincerely appreciate the readiness which the various parties to the conflict have demonstrated up to now regarding the principle of their return to the fold, and we urge them to avoid any behaviour which would have discussion depend on prerequisites of no crucial importance.
33.	From this rostrum we reaffirm the determination of the Congolese Government to do all in its power, with the valuable assistance of other Governments, and in particular those of central Africa, to ensure the success of the conference on Chad to be held at Brazzaville.
34.	This is the place also to express the satisfaction of the Congolese Government at the announcement of the imminent withdrawal of the French and Libyan forces from Chad. That withdrawal of foreign forces is, in our view, a positive factor that may facilitate the process that will lead to reunion and reconciliation at Brazzaville.
35.	Along similar lines, we have been following the situation m Western Sahara, which continues to deteriorate, despite the appeal made to Morocco and to the Frente POLISARIO by the Assembly of Heads of State and Government of the OAU at its nineteenth ordinary session, held at Addis Ababa from 6 to 12 June 1983.
36.	In this regard, my delegation would like to express the hope that the treaty concluded on 13 August 1984 between the Kingdom of Morocco and the Libyan Arab Jamahiriya will in no way prejudge the outcome and legitimate rights of the Saharan people. We should like to take this occasion to appeal to the brotherly countries of the Maghreb to make a positive contribution to finding a just solution to the crisis in Western Sahara, based on the norms and principles of international law.
37.	There is a close relationship between peace, detente and the right of peoples to self-determination. In this respect, we consider the admission of Brunei Darussalam as the 159th Member of the United Nations as an event that will bring us closer to the attainment of one of our most cherished ideals, that of universality. While warmly welcoming the admission of this new State to the group of nations, we should like to assure its people and leaders of the readiness of the Congo to cooperate with them.
38.	In contrast to that encouraging event, the situation in Namibia presents a very gloomy picture. For a long time now we have been waiting with ever-growing impatience for the coming of freedom for the people of that country.
39.	Even today, South Africa and some of its allies continue to set up all kinds of obstacles to the implementation of the United Nations plan of action for the independence of Namibia, as contained in Security Council resolution 435 (1978), which can be the only valid basis allowing for the accession of Namibia to national sovereignty without any subjective preconditions.
40.	Cuba and Angola are two sovereign States and therefore we can in no way sanction an operation which would subordinate the implementation of the provisions of resolution 435 (1978) to the annulment of a freely concluded agreement between the two States Members of the United Nations, for that would seriously affect the principle of non-interference in the affairs of other States.
41.	The sole request that we would make therefore to the members of the Western contact group, if that group still exists, is to return to the spirit and letter of resolution 435 (1978) in order finally to give the Namibian people justice.
42.	The refusal of South Africa and of certain Western Powers to conform to the demands of resolution 435 (1978) and of other relevant decisions of the United Nations in fact hides their unspeakable plans.
43.	The first aims at the exploitation and frenzied plundering of the natural resources of Namibia, a lucrative activity which well-known transnational corporations do not intend to give up, and thus they are deliberately running counter to the provisions of Decree No. 1 for the Protection of the Natural Resources of Namibia, enacted on 27 September 1974 by the United Nations Council for Namibia, the legal authority for the territory.
44.	The second motive is the policy of which the South African Government intends not only to consolidate within South Africa itself but also to expand to Namibia and then to the rest of the world.
45.	The welcome which some Western Governments gave to the South African Prime Minister when memorial services were being held commemorating the struggles against Nazism confirms this acceptance of apartheid as a "respectable" doctrine by the Western Powers to which it owes its survival.
46.	The policy of apartheid is merely another name for Nazism and fascism, and this is no longer new to us. It is a crime against humanity. It has already been rejected as a shameful scar by international public opinion. Reacting to its inevitable isolation, the Government of Pretoria has simply contented itself up to now by adapting apartheid to give it the kind of countenance which it can call presentable. After the suicidal policy of bantustanization, which denies the majority black population the right to citizenship in the country, the minority power is now trying to divide the South African people by asking Indian and Coloured groups to sanction white power.
47.	The racist Government of Pretoria knows perfectly well that it will never reap the fruits of its criminal policy. Not only has the electoral sham which it organized been largely boycotted by the Indian and Coloured communities, but the majority population has risen up, showing its determination to struggle regardless of the cost. The international community must step up its struggle against this regime, or history will one day reproach us for having tolerated it so long and so much.
48.	The support which the People's Republic of the Congo lends to freedom fighters and to the frontline States is a constant factor in our foreign policy. Nevertheless, as is already stated in the Manifesto on Southern Africa, issued by the leaders of East and Central African States, meeting at Lusaka on 16 April 1969, we do not rule out negotiations as long as the enemy also recognizes that they are necessary.
49.	"The development of the revolutionary struggle on the spot is always complex, and the path to victory is tortuous", said President Denis SassouNguesso at the opening of the third regular congress of the Congolese Labour Party. The head of the Congolese State added:
"That is why we believe that the major diplomatic activity observed in recent times at the level of the frontline countries is naturally part of the process of the long and complex struggle which the peoples of southern Africa have been waging against the white minority regime in power in Pretoria. We are deeply convinced that Africa will not betray the African cause." This identification of the Congolese position with the African cause justifies in many ways the active solidarity of the Congolese people with other peoples struggling in other regions of the world. This applies to the Middle East, where the Congo reiterates its support for the Palestine Liberation Organization [FLO], which, we are certain, will overcome the passing difficulties which have arisen within it and will continue to defend the inalienable rights of the Palestinian people.
52.	Certain Western Powers which are allies of Israel thought they could impose a "final solution" on the Palestinian problem by awkwardly interfering in Lebanon. The more than negative results of that operation show the inanity of solutions based on force and the correctness of the negotiated solution which the international community has always advocated.
53.	In like manner, we assure the heroic and constantly victimized people of Nicaragua of all our sympathy, and we continue to believe that it is scarcely in terms of East West rivalries that the problems of Central America can be explained. The struggle of the peoples of that region, like the struggle of the peoples of the Caribbean or of Latin America in general, is above all the result of the profoundly unjust economic and social conditions which some privileged persons supported from abroad have attempted to perpetuate to the detriment of the overwhelming majority of the population.
54.	It is vital for everyone that the deep-rooted causes of those crises should be eliminated and that a climate of peace free from ail threat of intervention or economic coercion, a climate essential to respect for the it of peoples freely to determine their future and to dispose of their resources, should be established in the Caribbean as well as in the Central American sub region.
55.	If that principle were respected, peace would find a place in the Korean peninsula also and we would no longer witness the sad and continued division of the people of Korea, for whose benefit a process aimed at the reunification of the two parts of the country must be undertaken, eliminating a very serious source of tension in that part of the world.
56.	As to the situation in the IndoChinese peninsula, my country unreservedly supports the desire for peace expressed so often by the Governments of Viet Nam, Laos and Kampuchea in order to end the state of belligerence which has been artificially maintained from outside. No one wants peace more than the Kampuchean people, who alone know the price that they have had to pay after the cruel tyranny of Pol Pot, whom some are actively seeking to return to power.
57.	Finally, the Congolese delegation must mention the tragedy in the Persian Gulf, which day by day is making Iraq and Iran weaker. And yet, those two countries should derive from their history, their geography and their religion more reasons for unity and cooperation than for hatred and death. We urge them to end their hostilities, which in no way serve the immediate or long-term interests of their respective peoples.
58.	A few moments ago, when we expressed the wish to see all resources of the spirit and of human knowledge placed at the service of ends other than death and destruction, we were obviously thinking mainly of the $800 billion which are spent every year to make weapons, fuel hotbeds of crisis and carry on the crazed arms race even in outer space.
59.	Several years ago a great deal of hope was placed on the bilateral negotiations between the United States and the Soviet Union. We encourage any effort that is likely to lead to complete disarmament under real and effective control. 
60.	With the end to the policy of detente clearly shown by the concern in Europe over the strengthening of the destructive potential in that continent, we must fear the consequences for the entire world of a prolonged deterioration in the relations between the blocs of the North Atlantic Treaty Organization and the Warsaw Pact.
61.	The widespread distrust due to that state of tension characterized by the persistence and outbreak of localized conflicts is compounded by the trend to the proliferation of nuclear weapons, a trend supported by certain questionable theories on the possibility of a limited nuclear war.
62.	In this area more than in others urgent action is required; and action means above all negotiation in order to bring about detente without waiting to reach an unlikely position of strength.
63.	The responsibility incurred by the generation of this last quarter century is all the more serious since it is borne by men who have the necessary means of improving the living conditions of all the inhabitants of the earth and who have rules of international conduct excluding the use of force as a means of settling disputes.
64.	The essential function of the United Nations system is to ensure the realization of man's aspirations through these means and rules. Therefore, we should everywhere encourage those ideals that are likely to bring peoples closer together and ensure mutual understanding and the adoption of confidence-building measures.
65.	The Congo's understanding of the establishment of a new information and communication order is based on this concept of an increasingly shrinking world, a world of solidarity. The policies and activities carried out in this connection in UNESCO, under the competent leadership of its Director-general, Mr. Amadou Mahtar M'Bow, enjoy the full support of my country. It’s regrettable indeed that lately UNESCO should have been subjected to intolerable pressures. The universality of UNESCO and the at times impassioned tone of its debates do not, in our view, run counter to its basic commitment to be fully at the service of mankind. It is that faith in mankind that prevents us from losing hope in institutions such as UNESCO or the United Nations itself.
66.	On the eve of the commemoration of the fortieth anniversary of the founding of the United Nations, one cannot fail to recall the curious fate of man today: prey to disorders of all kinds and victim of his own works. This anniversary of the Organization will—perhaps as an accident of history—coincide with the one hundredth anniversary of the Balkanization of Africa by the 1885 Berlin Act and the thirtieth anniversary of the Asian African Conference, held at Bandung in 1955. The time has thus come for us Africans to take stock of what has been achieved by the OAU in its struggle for the total liberation of our continent, and for the rest of the world to assess the efforts that have been made in the search for the peace and wellbeing of peoples.
67.	These various landmarks in the history of peoples should, among other things, lead the United Nations to ponder upon the future evolution of mankind, Such an approach to the international situation, including national concerns and actions for the benefit of mankind as a whole, should give food for thought to all those whose activities at the national and international levels are in flagrant contradiction with lofty statements of intent made in various places on questions of vital importance affecting mankind. We believe that it is necessary for attitudes, behaviour and actions everywhere in the world to be in keeping with the ideals of peace, freedom and prosperity without which the United Nations would be an institution without purpose.
68.	But we all know that mankind still needs the United Nations—provided, of course, its actions in practice produce the beneficial effects and the positive impact peoples need to live in peace
